

WAIVER AND FORBEARANCE AGREEMENT


This Waiver and Forbearance Agreement (the “Agreement”) is made and entered
into, effective as of February __, 2011 (the “Effective Date”), by and among
SouthPeak Interactive Corporation, Inc., a Delaware corporation (the “Company”),
and the note holder listed on the signature page hereto (the “Holder”).  Unless
otherwise specified herein, capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Notes.


RECITALS


A.           The Holder is the holder of that certain Senior secured convertible
notes, dated July 19, 2010 and September 1, 2010, respectively (collectively,
the “Note”), pursuant to which the Company is required to pay the Holder
Interest on December 31, 2010 (the “December Interest Date”); and


B.           The Company has failed to pay such Interest and the Holder is
willing to forebear from exercising its remedies with respect thereto and to
extend the December Interest Date to March 15, 2011, on the terms and conditions
hereinafter provided.


In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Extension of Maturity Date.  As of the Effective Date,
notwithstanding any provision of the Note to the contrary, the parties hereto
hereby agree to extend the December Interest Date from December 31, 2010 to
March 15, 2011 (the period from December 31, 2010 to March 15, 2011, inclusive,
the “Extension Period”). Pursuant to Section (2) of the Note, the Interest Rate
shall increase to fifteen percent (15.0%)(the “Increased Interest Rate”) during
the Extension Period.


2.           Waiver.


2.1           As of the Effective Date, the Holder hereby agrees that, during
the Extension Period: (i) the Holder hereby waives its right of redemption of
the Note under Section 4(b) of the Notes and any other remedy, in each case,
that may be available under the Note or otherwise with respect to the Company’s
failure to have paid the required Interest on the Note on the December Interest
Date; and (ii) the Holder hereby agrees to forbear from taking any such actions
or exercising any of such remedies during the Extension Period.
 
2.2           This Agreement will expire immediately upon the earlier of (a)
March 15, 2011 and (b) the date on which the Company files a voluntary petition
or has filed against it an involuntary petition under any chapter of title 11,
U.S.C.
 
2.3           Except as provided herein, the Holder reserves the right, in its
discretion, to exercise any or all rights or remedies under the Notes,
applicable law and otherwise as a result of any Event of Default that may occur
after the date hereof, and the Holder has not waived any of such rights or
remedies.



--------------------------------------------------------------------------------


 
3.           Miscellaneous.


3.1           Governing Law; Jurisdiction; Jury Trial.  This Agreement shall be
construed and enforced in accor­dance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.


3.2           Amendments.  Except as specifically provided herein, the Note
shall remain unchanged and in full force and effect.


3.3           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement; provided that a facsimile signature and a signature delivered
electronically (including by delivery via electronic mail of a signature page in
“pdf” format) shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.


[Signature pages follow]
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Holder and the Company have duly executed this Agreement
as of the date first written above.
 
 

 
COMPANY:
         
SOUTHPEAK INTERACTIVE CORPORATION
               
 
By:
       
Name:
      Title:                            
HOLDER:
                       



 
[Signature Page to Waiver and Forbearance Agreement]
 

--------------------------------------------------------------------------------

